Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-5-2006

Willaman v. Ferentino
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1116




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Willaman v. Ferentino" (2006). 2006 Decisions. Paper 1317.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1317


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                               NO. 05-1116
                            ________________

                    TERRANCE ROSS WILLAMAN,

                                     Appellant


                                      v.

     MAURICE J. FERENTINO; MARSHALL J. PICCININI, ASST. D.A.;
         JOHN ASHCROFT; OTHERS KNOWN AT THIS TIME

               ____________________________________

              On Appeal From the United States District Court
                 For the Western District of Pennsylvania
                        (D.C. Civ. No. 04-cv-00132E)
              District Judge: Honorable Maurice B. Cohill, Jr.
              _______________________________________


                Submitted Under Third Circuit LAR 34.1(a)
                             May 27, 2005

        BEFORE: ROTH, McKEE and ALDISERT, CIRCUIT JUDGES

                          (Filed April 5, 2006 )


                       _______________________

                              OPINION
                       _______________________

PER CURIAM
       Terrance Ross Willaman appeals the District Court’s order dismissing his petition

for declaratory and injunctive relief and denying his motion to convene a grand jury. In

his petition, Willaman sought declaratory and injunctive relief including that the

government be enjoined from prosecuting him.1 He argued that he had a right to

possess an unregistered machine gun under the First Amendment, the Religious

Freedom Restoration Act, and the Second Amendment. He further asserted that the

government violated his rights under the Fourth and Fifth Amendments. The appellees

filed a motion to dismiss. On December 20, 2004, the District Court dismissed his

petition for relief for failure to state a claim and denied his motion to convene a grand

jury as moot. Willaman filed a timely notice of appeal, and we have jurisdiction under 28

U.S.C. § 1291. The government has filed a motion for summary affirmance.

       We exercise plenary review over the District Court’s order granting appellees’

motion to dismiss. Gallo v. City of Philadelphia, 161 F.3d 217, 221 (3d Cir. 1998).

When reviewing a complaint for failure to state a claim, the Court must accept the

allegations in the complaint as true. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984).

The Court should not dismiss a complaint unless it is clear that no relief could be granted

under any set of facts that could be proved. Id.

       On appeal, Willaman raises only his Second Amendment argument and argues that

the District Court decided the case based on bias in favor of the government. Declaratory

   1
   In October 2004, Willaman was convicted by a jury of unlawful possession of a
machine gun.

                                              2
relief is not available to attack a criminal conviction. Johnson v. Onion, 761 F.2d 224 (5th

Cir. 1985); Shannon v. Sequeechi, 365 F.2d 827, 829 (10th Cir. 1966) (“The [Declaratory

Judgment] Act does not provide a means whereby previous judgments by state or federal

courts may be reexamined, nor is it a substitute for appeal or post conviction remedies.”).

Willaman has the opportunity to raise his Second Amendment argument in his direct

appeal from his criminal conviction, and we note that he has done so. See United States

v. Willaman, C.A. No. 05-1336. Moreover, Willaman’s claims are not cognizable to the

extent that a favorable resolution of his claims would imply that his conviction is invalid.

Edwards v. Balisok, 520 U.S. 641 (1997); Heck v. Humphrey, 512 U.S. 477, 486-87

(1994). With respect to Willaman’s assertion that the District Court was biased in favor

of the government, we note that he argues that the District Court Judge’s bias “should be

self-evident from his ruling in this action.” Brief at 9. A litigant’s displeasure with the

District Court’s legal rulings is not an adequate basis for recusal. Securacomm

Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000).

       For the above reasons, as well as those set forth by the District Court, we will

affirm the District Court’s judgment.




                                              3